Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Louis A. Matis, M.D. (“Executive”) and Pieris Pharmaceuticals, Inc., a
Nevada corporation (the “Company”) (together referred to herein as the
“Parties”), effective as of July 20, 2015 (the “Effective Date”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive as Senior Vice President and
Chief Development Officer of the Company and Executive desires to accept such
employment, subject to the terms and conditions contained in this Agreement,

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term of Agreement. This Agreement shall become effective on the Effective
Date and shall continue unless terminated in accordance with the terms and
conditions contained in Sections 3 and 4 of this Agreement (the “Term”).
Executive’s employment shall begin on August 17, 2015 (the “Start Date”), and at
all times be “at-will”.

(b) Position and Duties. Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive during the Term as Senior Vice President
and Chief Development Officer of the Company and as such he shall report to the
Chief Executive Officer of the Company. Executive shall perform such duties and
bear the responsibilities as are customarily associated with this position as
well as such other duties as shall be specified and designated from time to time
by the Company’s Chief Executive Officer, his designee, and/or the Company’s
board of directors (the “Board”).

(c) Location. Executive shall perform services for the Company at the Company’s
offices located in Boston, MA; provided, however, that the Company may from time
to time require Executive to travel temporarily to other locations in connection
with the Company’s business.

(d) Exclusivity.

(i) During the Term, Executive shall devote all of Executive’s business time and
energies to the business and affairs of Company and its Affiliates and to the
faithful and diligent performance of the duties and responsibilities described
herein. During the Term, Executive shall not (A) accept any other employment or
consultancy or (B) serve on the board of directors or similar body of any
entity, unless such position is approved by the Chief Executive Officer as set
forth in subsection (d)(ii) below (which such



--------------------------------------------------------------------------------

approval shall continue until such time as the Company provides notice to
Executive that, in its reasonable judgment, such position is with a Competing
Entity, interferes with Executive’s duties to the Company or places Executive in
a Competing Position with, or otherwise conflicts with, the interests of the
Company, at which time the Company and Executive will discuss such conflict and
the parties will use reasonable efforts to reach agreement on its resolution);
provided that Executive may engage in civic and not-for-profit activities, so
long as such activities, in the aggregate, do not conflict with the interests of
the Company or materially interfere with the performance of Executive’s duties
to the Company and do not otherwise conflict with subsection d(ii) below.

(ii) During Executive’s employment by the Company, Executive agrees not to
acquire, assume or participate in, directly or indirectly, any financial
position, investment or interest known by Executive to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise
or in any Competing Entity, directly or indirectly; provided, however, Executive
may accept equity compensation related to the positions or business activities
engaged in which have been approved by the Company pursuant to subsection (d)(i)
above. Ownership by Executive, as a passive investment, of less than two percent
(2%) of the outstanding shares of capital stock of any corporation with one or
more classes of its capital stock listed on a national securities exchange or
publicly traded on a national securities exchange or in the over-the-counter
market shall not constitute breach of this Section 1(d).

(e) Exclusivity. The Executive hereby represents to the Company that: (i) the
execution and delivery of this Agreement by the Executive and the Company and
the performance by the Executive of the Executive’s duties hereunder do not and
shall not constitute a breach of, conflict with, or otherwise contravene or
cause a default under, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound or any judgment, order or decree to
which the Executive is subject; (ii) that the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person which would prevent, or be violated by, the
Executive entering into this Agreement or carrying out his duties hereunder;
(iii) the Executive is not bound by any agreement with any previous employer or
other party to refrain from (A) competing with the business of, or
(B) soliciting the customers of, that employer or party, in each case, which
would be violated by your employment with the Company; and (iv) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

2. Compensation and Related Matters.

(a) Base Salary. Executive’s annual base salary (“Base Salary”) will be $350,000
in U.S Dollars, less payroll deductions and all required withholdings, payable
in accordance with the Company’s normal payroll practices in effect from time to
time. The Board or a committee of the Board shall review Executive’s Base Salary
periodically and any adjustments to Executive’s Base Salary, if any, will be
made solely at the discretion of the Board or a committee of the Board.

 

-2-



--------------------------------------------------------------------------------

(b) Bonus. Executive shall also be eligible for an annual discretionary bonus of
up to 40% of Executive’s then-Base Salary (the “Target Bonus Amount”) as
determined by the Board or a committee of the Board in its sole discretion,
based upon the Board’s or a committee of the Board’s evaluation (in its sole
discretion) of the achievement of specific individual and/or Company-wide
performance goals as chosen and determined by the Board or a committee of the
Board in its sole discretion. The annual discretionary bonus, if any, shall be
payable, less authorized deductions and required withholdings, no later than
March 15th of the calendar year immediately following the calendar year in which
it was earned. The Target Bonus Amount of any annual discretionary bonus for
which Executive is eligible shall be reviewed by the Board or a committee of the
Board from time to time.

(c) Equity Awards. Subject to approval of the Board or an appropriate committee
thereof, Company shall grant Executive on the Start Date or as soon thereafter
as practicable, a nonqualified stock option to purchase 500,000 shares of common
stock of the Company (the “Option”). Twenty-five percent (25%) of the Option
shall vest on the first anniversary of the Start Date (the “Initial Vesting
Date”), with the remaining (75%) of the Option to vest over the next three years
in equal installments on a quarterly basis beginning on the last day of the next
calendar quarter after the Initial Vesting Date, subject in each case to
Executive’s continued employment in Good Standing. The Option is intended as an
inducement grant pursuant to the parameters set forth in Nasdaq Rule 5635(c)(4),
which, in this case, provides an exception to the stockholder approval
requirements for the grant of non-qualified stock options outside the Company’s
2014 Employee, Director and Consultant Equity Incentive Plan (the “Plan”). The
option shall be evidenced in writing by a stock option agreement, and subject to
terms and conditions substantially similar to the Plan and the Company’s
standard form of stock option agreement. The stock option agreement shall expire
ten (10) years from the date of grant except as otherwise provided herein or in
the stock option agreement.

(d) Benefits. During the Term, the Company, shall provide Executive with
coverage under all employee benefit programs, plans and practices as are in
effect from time to time and which the Company, makes available from time to
time to its senior executive officers, with at least the same opportunity to
participate as the other senior executive officers of the Company, including,
without limitation, if applicable, retirement, pension, medical, dental,
hospitalization, life insurance, short and long term disability, accidental
death and dismemberment and travel accident coverage.

(e) Vacation and Fringe Benefits. Executive shall be entitled to four (4) weeks
paid vacation in each calendar year (pro-rated as necessary for partial calendar
years during the Term). Executive may take his vacation at such times consistent
with the vacation policies as are in effect from time to time with respect to
senior executive officers. Executive shall be entitled to the perquisites and
fringe benefits which the Company makes available from time to time to its
senior executive officers, commensurate with Executive’s position with the
Company.

(f) Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable hbusiness expenses incurred in the conduct of Executive’s
duties hereunder in accordance with the applicable expense reimbursement
policies.

 

-3-



--------------------------------------------------------------------------------

3. Termination.

(a) At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. This means that it is not for any specified period of time and can be
terminated by any of the parties hereto at any time, with or without advance
notice (other than as stated herein), and for any or no particular reason or
cause. It also means that Executive’s job duties, title and responsibility,
compensation and benefits, as well as the personnel policies and procedures in
effect, may be changed with prospective effect, with or without notice, at any
time in the sole discretion of the Company. This “at-will” nature of Executive’s
employment shall remain unchanged during Executive’s tenure as an employee and
may not be changed, except in an express writing signed by Executive and a duly
authorized member of the Board. If Executive’s employment terminates for any
reason, Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement.

(b) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

4. Obligations upon Termination of Employment.

(a) Executive’s Obligations.

(i) Notice Period. Anything in this Agreement notwithstanding, Executive may
voluntarily terminate his employment hereunder upon not less than ninety
(90) days prior written notice of Executive delivered to the Company, or upon
such shorter notice as Executive and the Company shall agree.

(ii) Confidentiality. Executive shall not during the Term and thereafter,
without the prior written consent of the Company, knowingly (i) divulge,
disclose or make accessible any Confidential Information (as defined below) to
any other person, firm, partnership, corporation or other entity or (ii) use any
Confidential Information for his own purposes or for the benefit of any other
person, firm, partnership, corporation or other entity (other than the Company),
except (x) during the Term, in the business of and for the benefit of the
Company or (y) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a

 

-4-



--------------------------------------------------------------------------------

committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such Confidential Information or by state, federal, foreign or
local law, rule or regulation; provided that, in the event that Executive is so
required to disclose Confidential Information, Executive shall, prior to making
any such disclosure, provide the Company with prompt written notice of such
requirement so that the Company may seek an appropriate protective order. For
purposes of this Agreement, “Confidential Information” shall mean all
confidential Company data, analyses, reports, interpretations, forecasts,
documents and information concerning the affairs of the Company and its
Affiliates, including, without limitation, confidential financial data,
strategic business plans, computer programs and documentation, product
development data (or other proprietary product data), customer lists and
customer information, discoveries, practices, policies, processes, methods,
marketing plans, prospects, opportunities and other proprietary information in
whatever form, tangible or intangible; provided that Confidential Information
shall not include (x) information that has become generally available to the
public other than as a result of disclosure by Executive in a manner violative
of this Section 4, or (y) information that is rightly received by Executive
without restriction on disclosure from a third party legally entitled to possess
and disclose such information without restriction (other than information that
Executive may learn or has learned by reason of his association with any
Affiliate). Upon conclusion of the Term or at any point prior on request of the
Company, Executive shall immediately return to the Company all Confidential
Information, including copies, reproductions and summaries thereof, in his
possession and shall erase all such Confidential Information from all media in
his possession, and, if the Company so requests, shall certify in writing that
he has done so. All Confidential Information is and shall remain the property of
the Company and its Affiliates.

(iii) Non-Competition. During the Term and twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Board (which the
Board may grant or withhold in its discretion): he shall not, directly or
indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor; lender or employee, or in any other capacity
(and whether or not for compensation) carry on, be engaged in or employed by, be
a consultant or provide assistance to or have any financial interest in, any
Competing Entity, except that it will not be deemed a breach of this
Section 4(a)(iii) if Executive is an investor or stockholder of not more than
two (2%) percent of the equity securities of any entity.

(iv) Non-Solicitation. During the Term and for twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Board he shall
not, on his own behalf or on behalf of any person or entity, directly or
indirectly, (a) solicit for employment any employee who has been employed by the
Company or any Affiliate at any time during the twelve (12) months immediately
preceding such solicitation or offer or (b) solicit for the business of or
provide services to any client, customer, or vendor of the Company or any
Affiliate for which he or any subordinate provided services during the Term.

 

-5-



--------------------------------------------------------------------------------

(v) Intellectual Property. All Intellectual Property (as defined below) and
Technology (as defined below) created, developed, obtained or conceived of by
Executive during the Term, and all business opportunities presented to Executive
during the Term shall be owned by and belong exclusively to the Company,
provided that they directly relate to the business of the Company, as of the
date of such creation, development, obtaining or conception, and Executive shall
(i) promptly disclose to the Company any such Intellectual Property or
Technology or any viable business opportunity presented by a third party to
Executive during the Term and which the Company has not rejected and
(ii) execute and deliver to the Company, without additional compensation, such
instruments (such as assignments of any Intellectual Property to the Company) as
the Company may require from time to time to evidence its ownership of any such
Intellectual Property or Technology or business opportunity. For purposes of
this Agreement, (x) the term “Intellectual Property” shall mean and include any
and all trademarks, trade names, service marks, service names, patents,
copyrights and applications therefor and (y) the term “Technology” shall mean
and include any and. all trade secrets, proprietary information, inventions,
discoveries, know-how, formulae, processes and procedures.

(vi) Non-disparagement. During the Term and at all times thereafter, Executive
shall not make, or cause to be made, any statement or communicate any
information (whether oral or written) that disparages or reflects negatively on
the Company or its Affiliates, officers, directors, board members, investors,
shareholders, agents or employees.

(vii) Response to Legal Process. Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, and shall, as much in advance of the return date as possible,
make available to the Company and its counsel the documents and other
information sought, and shall assist such counsel in resisting or otherwise
responding to such process.

(viii) Survival of Provisions. The provisions of this Section 4(a) shall survive
the termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction that any restriction in this Section 4(a) is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that jurisdiction, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that jurisdiction.

(ix) Injunctive Relief. Executive and the Company agree that the restrictions
contained in Sections 4(a) hereof are a reasonable and necessary protection of
the immediate interests on the Company, that any violation of these restrictions
would cause substantial injury to the Company and that the Company would not
have entered into this Agreement without receiving the additional consideration
offered by Executive in binding himself to these restrictions. In the event of
the breach or threatened breach by

 

-6-



--------------------------------------------------------------------------------

Executive of any of such restrictions, the Company shall be entitled to apply to
any court of competent jurisdiction for an injunction restraining Executive for
such breach or threatened breach; provided that the right of the Company to
apply for an injunction shall not be construed as prohibiting the Company from
pursuing any other available remedies for such breach or threatened breach. In
the event that, notwithstanding the foregoing, a restriction, or any portion
thereof, contained in Section 4(a) is deemed to be unreasonable by a court of
competent jurisdiction, whether due to the passage of time, change of
circumstances or otherwise, Executive and the Company agree that such
restriction, or portion thereof, shall be modified in order to make it
reasonable and shall be enforced accordingly.

(b) Company’s Obligations.

(i) Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s annual base salary earned through Executive’s termination
date not theretofore paid, (ii) any expenses owed to Executive under
Section 2(f) above, (iii) any accrued but unused vacation pay owed to Executive
pursuant to Section 2(e) above, and (iv) any amount arising from Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements under Section 2(d) above, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements.

(c) Severance Payments upon a Covered Termination Other Than During a Change in
Control Period. If Executive experiences a Covered Termination at any time other
than during a Change in Control Period, and if Executive executes and does not
revoke during any applicable revocation period a general release of all claims
against the Company and its Affiliates in a form acceptable to the Company (a
“Release of Claims”) within a reasonable period of time specified by the Company
and in compliance with applicable law, following such Covered Termination, then
in addition to any accrued obligations payable under Section 4(b)(i) above, the
Company shall provide Executive with the following:

(A) Severance. Executive shall be entitled to receive an amount equal to (i) six
(6) months of Executive’s Base Salary in effect as of Executive’s termination
date plus (ii) Executive’s Target Bonus Amount, pro-rated based on the total
number of days elapsed in the calendar year as of the termination date, but only
if, as of the date of Executive’s termination of employment, the Company and
Executive were “on target” to achieve all applicable performance goals for such
annual bonus as determined by the Board or a committee of the Board in their
sole discretion. Such amount will be subject to applicable withholdings and
payable in a single lump sum cash payment on the first regular payroll

 

-7-



--------------------------------------------------------------------------------

date following the date the Release of Claims becomes effective and irrevocable
or if the Executive is subject to Section 409A the date set forth in
Section 10(a) hereof.

(B) Equity Awards. Each outstanding equity award, including, without limitation,
each stock option held by Executive shall automatically become vested and, if
applicable, exercisable and any forfeiture restrictions shall immediately lapse
with respect to seventy-five percent (75%) of the then unvested equity awards.

(C) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an Affiliate
immediately prior to Executive’s date of termination pursuant to the provisions
of applicable law including, but not limited to, the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If
Executive elects to receive such continued healthcare coverage, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’ s covered dependents, less the amount of Executive’s monthly premium
contributions for such coverage prior to termination, for the period commencing
on the first day of the first full calendar month following the date the Release
of Claims becomes effective and irrevocable through the earlier of (i) the last
day of the six (6) full calendar months following the date the Release of Claims
becomes effective and irrevocable and (ii) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s). Executive shall notify the Company immediately if
Executive becomes covered by a group health plan of a subsequent employer. After
the Company ceases to pay premiums pursuant to this subsection, Executive may,
if eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA or other applicable law.

(d) Severance Payments upon a Covered Termination During a Change in Control
Period. If Executive experiences a Covered Termination during a Change in
Control Period, and if Executive executes and does not revoke during any
applicable revocation period a Release of Claims within a reasonable period of
time specified by the Company, following such Covered Termination, then in
addition to any accrued obligations payable under Section 4(b)(i) above, the
Company shall provide Executive with the following:

(A) Severance. Executive shall be entitled to receive an amount equal to
(i) twelve (12) months of Executive’s Base Salary in effect as of Executive’s
termination date plus (ii) Executive’s Target Bonus Amount for the year of
termination. Such amount will be subject to

 

-8-



--------------------------------------------------------------------------------

applicable withholdings and payable in a single lump sum cash payment on the
first regular payroll date following the date the Release of Claims becomes
effective and irrevocable or if the Executive is subject to Section 409A the
date set forth in Section 10(a) hereof.

(B) Equity Awards. Each outstanding equity award, including, without limitation,
each stock option held by Executive shall automatically become vested and, if
applicable, exercisable and any forfeiture restrictions shall immediately lapse.

(C) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an Affiliate
immediately prior to Executive’s date of termination pursuant to the provisions
of applicable law including, but not limited to, the provisions of COBRA. If
Executive elects to receive such continued healthcare coverage, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’ s covered dependents, less the amount of Executive’s monthly premium
contributions for such coverage prior to termination, for the period commencing
on the first day of the first full calendar month following the date the Release
of Claims becomes effective and irrevocable through the earlier of (i) the last
day of the twelve (12) full calendar months following the date Release of Claims
becomes effective and irrevocable and (ii) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s). Executive shall notify the Company immediately if
Executive becomes covered by a group health plan of a subsequent employer. After
the Company ceases to pay premiums pursuant to this subsection, Executive may,
if eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA or other applicable law.

(e) No Other Severance. The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, any severance plan of the Company.

(f) No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party.

5. Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of

 

-9-



--------------------------------------------------------------------------------

Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(b) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
alternative forms of payment would maximize Executive’s after-tax proceeds:
(i) payment in full of the entire amount of the Payment (a “Full Payment”), or
(ii) payment of only a part of the Payment so that Executive receives that
largest Payment possible without being subject to the Excise Tax (a “Reduced
Payment”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax (all
computed at the highest marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes), results in Executive’s receipt, on an after-tax basis, of the greater
amount of the Payment, notwithstanding that all or some portion the Payment may
be subject to the Excise Tax.

(a) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 5. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, group or
entity effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(b) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive at such time as requested
by the Company or Executive. If the independent registered public accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Payment, it shall furnish the
Company and Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.

6. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

-10-



--------------------------------------------------------------------------------

7. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the Chairman of the Compensation Committee of the Company.

8. Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in New York, New York,
conducted by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) under
the applicable JAMS employment rules. By agreeing to this arbitration procedure,
both Executive and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that Executive or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS’ arbitration
fees in excess of the amount of court fees that would be required if the dispute
were decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute over intellectual property rights by Court action
instead of arbitration.

9. Miscellaneous Provisions.

(a) Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by

 

-11-



--------------------------------------------------------------------------------

Executive and by an authorized officer of the Company (other than Executive). No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

(c) Whole Agreement. This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding same, including, without limitation,
any severance plan of the Company.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada.

(e) Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the intention of the parties hereto with
respect to the invalid or unenforceable term or provision.

(f) Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(g) Representations; Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

10. Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date,

 

-12-



--------------------------------------------------------------------------------

(“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If the Company
determines that any provision of this Agreement would cause Executive to incur
any additional tax or interest under Section 409A (with specificity as to the
reason therefor), the Company and Executive shall take commercially reasonable
efforts to reform such provision to try to comply with or be exempt from
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A, provided that any such modifications
shall not increase the cost or liability to the Company. To the extent that any
provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Section 409A.

(a) Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”) and,
except as provided under Section 10(b) of this Agreement, any such amount shall
not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(b) Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first day of the seventh month following the date of the Executive’s
separation from service, all payments deferred pursuant to this Section 10(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

(c) Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(d) Installments. For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

 

-13-



--------------------------------------------------------------------------------

11. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Affiliates. “Affiliates” means any of the Company’s subsidiaries or joint
ventures currently existing or which shall be established during Executive’s
employment by the Company.

(b) Cause. “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s commission of any felony or any crime involving
fraud, dishonesty, or moral turpitude under the laws of the United States or any
state thereof; (ii) Executive’s attempted commission of, or participation in, a
fraud against the Company; (iii) Executive’s intentional, material violation of
any contract or agreement between Executive and the Company or of any statutory
duty owed to the Company, including this Agreement; (iv) Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) Executive’s gross misconduct.

(c) Change in Control. “Change in Control” means:

Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by the
Company or its Affiliates or by any employee benefit plan of the Company)
pursuant to a transaction or a series of related transactions which the Board of
Directors does not approve; or

Merger/Sale of Assets. (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all

 

-14-



--------------------------------------------------------------------------------

or substantially all of the Company’s assets in a transaction requiring
stockholder approval Notwithstanding the foregoing, a “Change in Control” must
also constitute a “change in control event” as defined in Treasury
Regulation §1.409A-3(i)(5).

(d) Change in Control Period. “Change in Control Period” means the period
beginning with the agreement which if consummated is a Change in Control and
ending twelve (12) months after the effective date of a Change in Control.

(e) Covered Termination. “Covered Termination” shall mean the termination of
Executive’s employment (i) by the Company other than for Cause, or (ii) by
Executive for Good Reason.

(f) Competing Entity. “Competing Entity” shall mean any person or entity which
is engaged in any phase of the business of developing, manufacturing and
marketing of products which compete with the Company and/or any of its
Affiliates.

(g) Competing Position. “Competing Position” shall mean engaging, directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any Competing Entity.

(h) Good Reason. “Good Reason” means Executive’s resignation from all positions
he or she then holds with the Company if (i) (A) there is a material diminution
in Executive’s duties and responsibilities with the Company or in job title;
(B) there is a material reduction of Executive’s base salary; provided, however,
that a material reduction in Executive’s base salary pursuant to a salary
reduction program affecting all or substantially all of the employees of the
Company and that does not adversely affect Executive to a greater extent than
other similarly situated employees shall not constitute Good Reason; or
(C) Executive is required to relocate Executive’s primary work location to a
facility or location that would increase Executive’s one-way commute distance by
more than fifty (50) miles from Executive’s primary work location as of
immediately prior to such change, (ii) Executive provides written notice
outlining such conditions, acts or omissions to the Company within thirty
(30) days immediately following such material change or reduction, (iii) such
material change or reduction is not remedied by the Company within thirty
(30) days following the Company’s receipt of such written notice and
(iv) Executive’s resignation is effective not later than thirty (30) days after
the expiration of such thirty (30) day cure period.

(i) Good Standing. “Good Standing” means that Executive remains actively
employed and (i) has not been given notice of the termination of employment;
(ii) has not given notice of resignation or resigned; (iii) is not suspended by
the Company for violation of its material policies and/or procedures and (iv) is
not under investigation for conduct that could, in the Company’s good faith
determination, result in a suspension or termination for Cause.

(j) “Person” means without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

(Signature page follows)

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

Pieris Pharmaceuticals, Inc. By:  

/s/ Stephen S. Yoder

Name:   Stephen S. Yoder Title:   Chief Executive Officer EXECUTIVE

/s/ Louis Matis

Name:   Louis A. Matis, M.D.

Signature Page to Employment Agreement

 

16